DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/17/2021 is acknowledged.
Applicant’s election without traverse of:
(i-c) polylactic acid-co-glycolic acid copolymer;
(ii-g) PEG as single liquid matrix; and
(iii) triamcinolone, claims 4, 13 (a known anti-inflammatory drug, claim 3), 
in the reply filed on 11/17/2021 is acknowledged.
Claims 6-9, 11, 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/17/2021.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. CN201710863869.2, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Review of the English translation provided failed to identify written description type support for the amendment to claim 1, line 4, as there are no parts of the liquid matrix less than 1.  The Examiner also did not identify written description type support of the full scope of PEG from 70 to 750. Accordingly, priority to the CN foreign application has not been established for the current claims.

Response to Arguments
Applicants' arguments, filed 2/24/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 7, filed 2/24/2022, with respect to the rejection under 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claims 1-5, 13-14 has been withdrawn. 
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Utkhede et al. (US 2018/0092836 A1; 2018 Apr 5; filed 2017, priority 2016 Sep 30; cited in a prior Office action).
Claim 2 has been canceled.
Utkhede teaches ophthalmic formulations, containing an admixture of an ophthalmic drug, a combination of, inter alia, a hydrophobic polymer, and a hydrophilic polymer (title, abstract).  
In embodiments, the hydrophobic polymer is selected from a listing that includes Applicant elected poly(D,L-lactic-co-glycolic acid) (PLGA); polycaprolactone is an alternate hydrophobic polymer taught; amounts in the solid matrix includes the range from 15 to 30% (w/w) [0016].
In embodiments, the hydrophilic polymer includes polyethylene glycol (PEG) polymers; embodiments include PEG 400; amounts include the range from about 5 to about 15% (w/w) [0017].  About 15% is construed to extend to 20%, based on the definition of about encompassing the value +/- 5% [0070].
In alternative embodiments the ophthalmic drug is a steroidal anti-inflammatory drug selected from a listing that includes Applicant elected triamcinolone [0018].  Exemplary steroidal anti-inflammatory range for difluprednate is from about 35 to about 55%, rendering this range obvious for the alternative named at this location, triamcinolone [0028], consistent with the about 35% w/w to about 60% w/w for amount of ophthalmic drug present [0088].  About 35% is construed to extend to 30%, based on the definition of about encompassing the value +/- 5% [0070].
Regarding the recited propylene glycol, this is taught as a diluent [0181], an exemplary and preferred filler [0182].
Consider the obvious embodiment of 30% triamcinolone, 20% PEG 400, 30% PGLA (within ranges taught).  Allowing 10% for surfactant [0097], the formulation would give a remaining amount of 10%, which would have been obvious amount to select for a filler, propylene glycol.  The parts PEG 400 : triamcinolone would be 20:30 or 0.68 parts “liquid matrix” (PEG 400) to 1 part triamcinolone; the parts PEG 400 (as liquid matrix), relative to 1 part triamcinolone, is a little lower than the amended range of claim 1 line 4 (0.8 to 2 parts).  While not falling within the range recited, the claimed range is close enough to render the range prima facie obvious.  Evidentiary that the amended claim does not overcome obviousness basis is that prior claim range was from 0.4 to 55 parts of the liquid matrix, showing there is no criticality to the narrowed amendment 0.8 to 2 parts.
It is noted that an amount within prior art range close to, but not overlapping with, the claimed range renders the claims prima facie obvious.  See MPEP 2144.05 (I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
The claimed embodiment requires combining materials, in amounts taught at different parts of Utkhede to arrive at combinations of amounts within and close to (in the case of PEG 400 parts) the scope of the claims. 
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide sufficient motivation to select this specific combination of variables, anticipation cannot be found. 
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have obvious to have selected various combinations of various disclosed ingredients the obvious embodiment of 30% triamcinolone, 20% PEG 400, 30% PGLA, together with, say, 10% propylene glycol as filler (see above rationale) from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement”, considering MPEP 2144.05 (I) that close amounts render the claims prima facie obvious.
Regarding claim 5 the compositions are “preparations”.
Regarding claim 14, the implants, using Figure 4 device is construed to satisfy the recited injection preparation.

Applicant argues:
Claims 1-5 and 13-14 are rejected under 35 U.S.C. § 103 as being obvious over U.S. 2018/0092836 to Utkhede et al. ("Utkhede"). Applicant respectfully traverses these § 103 rejections. 
Amended independent claim 1 is directed to an ophthalmic pharmaceutical composition, comprising the following components: 0.3 to 1.5 parts by weight of a solid matrix; 0.8 to 2 parts by weight of a liquid matrix; and 1 part by weight of an active pharmaceutical ingredient; wherein the solid matrix is polylactic acid-co-glycolic acid copolymer, and wherein the liquid matrix is polyethylene glycol having a number average molecular weight of 70 to 750. 
The non-final Office Action at pages 7 and 8 asserts that Utkhede discloses PEG having a molecular weight of 200 to 1,000 (i.e., the liquid matrix) in an amount from about 5% to about 15% (w/w) and the amount of the ophthalmic drug (i.e., the active pharmaceutical ingredient) is 35% or more. Thus, the ratio of the amount of the liquid matrix to the amount of the active pharmaceutical ingredient in Utkhede is at most about 15 to 35, i.e., at most 0.41:1. 
In contrast, the ophthalmic pharmaceutical composition of amended independent claim 1 comprises 0.3 to 1.5 parts by weight of a solid matrix, 0.8 to 2 parts by weight of a liquid matrix, and 1 part by weight of an active pharmaceutical ingredient. Therefore, the ratio of the amount of the liquid matrix to the amount of the active pharmaceutical ingredient of the presently- claimed invention is at least 0.8:1. 
Thus, Utkhede does not disclose or suggest the technical solution of amended independent claim 1. 
Moreover, by employing the technical solution of the amended independent claim 1, the ophthalmic pharmaceutical composition of the presently-claimed invention can achieve good sustained-release effect (as shown in Preparation Examples 24 and 40; see Experimental Examples 3 to 7). Thus, the presently-claimed invention brings about advantageous effects.
Based on the reasons set forth above and in view of the amendments to independent claim 1, it is submitted that Utkhede fails to render obvious each and every feature of amended independent claim 1. As such, amended independent claim 1 is believed to be in condition for allowance. Claims 3-5, 13, and 14 depend from and add further limitation to independent claim 1, and as such, are allowable for at least the same reasons as amended independent claim 1.

This is not persuasive.  
The range taught for PEG is about 5% to about 15%.  Because the definition in Utkhede ([0070]) for about extends the range by +/- 5%, about 15% extends to 20%.  For polylactic acid-co-glycolic acid copolymer, the range taught starts at about 35%, which extends to 30%.  For these range endpoint values the ratio of PEG 400 to drug is 20%:30% or 0.68:1.  While this parts amount for liquid matrix does not fall within the recited range of claim 1, line 4, it is close enough to render the claims obvious.
It is noted that an amount within prior art range close to, but not overlapping with, the claimed range renders the claims prima facie obvious.  See MPEP 2144.05 (I): Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%).
The instant fact pattern corresponds to these cases; thus, the amendment does not render the claims patentable over Utkhede.
Regarding the disclosed sustained release, first, this is not a requirement of the claims.  However, this property is taught at numerous locations in Utkhede, see for instance, [0075]: In embodiments, the composition comprises the present solid matrix sustained release formulation; & see claim 1.  Known advantageous effects of sustained release argued do not overcome the rejection basis; they are not unexpected.  
See MPEP 716.02(c) (II): 
II.    EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS

"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611